UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-6119



O. GARRY OKPALA,

                                                Plaintiff - Appellant,

          versus


MR. WILL; MR. MACK; MR. SNODDY; MR. FLOYD,

                                               Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.   G. Ross Anderson, Jr., District
Judge. (CA-99-2583-0-13BD)


Submitted:   August 18, 2000                 Decided:   August 28, 2000


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


O. Garry Okpala, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     O. Garry Okpala appeals the district court’s orders (1) dis-

missing his Bivens1 complaint without prejudice for failure to

exhaust administrative remedies,2 and (2) denying his motion filed

under Fed. R. Civ. P. 59(e).    The district court, accepting the

recommendation of the magistrate judge, properly required exhaus-

tion of administrative remedies under 42 U.S.C.A. § 1997e(a) (West

Supp. 2000).   Because Okpala did not fully exhaust his administra-

tive remedies, we find no error in the court’s dismissal of the

action without prejudice.    See id.; 28 C.F.R. §§ 542.10 to .19

(2000). Nor did the district court abuse its discretion in denying

Okpala’s Rule 59(e) motion. See Pacific Ins. Co. v. American Nat’l

Fire Ins. Co., 148 F.3d 396, 402 (4th Cir. 1998) (providing

standard), cert. denied, 525 U.S. 1104 (1999). We therefore affirm

the district court’s orders.    We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in




     1
       Bivens v. Six Unknown Named Agents of Fed. Bureau of
Narcotics, 403 U.S. 388 (1971).
     2
       Generally, dismissals without prejudice are not appealable.
See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d
1064, 1066 (4th Cir. 1993). However, a dismissal without prejudice
could be final if no amendment to the complaint could cure the
defects in the plaintiffs case. See id. at 1066-67. We find that
the district court’s order is a final, appealable order because the
defects in Okpala’s complaint—failure to exhaust administrative
remedies—must be cured by something more than an amendment to the
complaint. See id.


                                 2
the materials before the court and argument would not aid the

decisional process.




                                                     AFFIRMED




                              3